Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 1 of 53




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

   Civil Action No. 1:14-cv-02887 JLK

   ALEJANDRO MENOCAL,
   MARCOS BRAMBILA,
   GRISEL XAHUENTITLA,
   HUGO HERNANDEZ,
   LOURDES ARGUETA,
   JESUS GAYTAN,
   OLGA ALEXAKLINA,
   DAGOBERTO VIZGUERRA, and
   DEMETRIO VALERGA
   on their own behalf and on behalf of all others similarly situated,

          Plaintiffs,


   v.

   THE GEO GROUP, INC.,

          Defendant.


     PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S CROSS-
    MOTION FOR SUMMARY JUDGMENT ON DEFENDANT’S AFFIRMATIVE
                              DEFENSE
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 2 of 53




                                               TABLE OF CONTENTS

   I.    INTRODUCTION ........................................................................................................ 1

   II. Plaintiffs’ Response to GEO’s Proposed Undisputed Material Facts .......................... 1

            A.     ICE’s Role in Contracting for Immigration Detention Services ...................... 1

            B.     GEO’s Contracts with ICE ............................................................................... 4

            C.     GEO’s Application of Disciplinary Policies .................................................... 9

            D.     The VWP ........................................................................................................ 19

   III. Additional Facts that Preclude Summary Judgment in GEO’s Favor. ....................... 22

            A.     The Housing Unit Sanitation Policy. ............................................................. 22

            B.     The Voluntary Work Program. ...................................................................... 25

   IV. ARGUMENT.............................................................................................................. 26

            A.     Derivative Sovereign Immunity Does Not Protect Acts
                   that the Government Did Not Direct. ............................................................. 26

                      1.     GEO’s HUSP Required Work Prohibited by ICE. ............................. 30

                      2.     ICE Did Not Direct the Dollar-A-Day Pay Rate Under the VWP...... 32

            B.     ICE Has No Authority to Require a $1/day Pay Rate. ................................... 35

                      1.     Federal Appropriations Law Requires Congress to Specifically
                             Authorize Funds for a Given Purpose. ................................................ 36

                      2.     ICE Has No Authority to Set the VWP Rate. ..................................... 38

            C.     GEO’s Arguments Under the Government Contractor Defense Fail for The
                   Same Reasons As Its Derivative Sovereign Immunity Arguments. .............. 40

            D.     Overwhelming Evidence Supports Plaintiffs’ Contention that GEO’s Threats
                   of Solitary Confinement Were Intended to Compel Forced Work. ............... 42

   V. CONCLUSION .......................................................................................................... 45




                                                                  ii
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 3 of 53




                                             TABLE OF AUTHORITIES

   CASES                                                                                                            PAGE(S)

   In re Aiken Cty.,
      725 F.3d 255 (D.C. Cir. 2013)....................................................................................... 38

   Alvarado Guevara v. Imm. and Naturalization Serv.,
     902 F.2d 394 (5th Cir. 1990) ......................................................................................... 40

   Babbitt v. Oglala Sioux Tribal Public Safety Dep’t,
     194 F.3d 1374 (Fed. Cir. 1999) ..................................................................................... 38

   Boyle v. United Techs. Corp.,
     487 U.S. 500 (1988) ...................................................................................................... 41

   California v. Trump,
     379 F.Supp.3d 928 (N.D. Cal. 2019) ............................................................................. 40

   California v. Trump,
     963 F.3d 926 (9th Cir. 2020) ................................................................................... 37, 40

   Campbell-Ewald Co. v. Gomez,
     136 S. Ct. 663 (2016).............................................................................................. passim

   Celotex Corp. v. Catrett,
     477 U.S. 317 (1986) ...................................................................................................... 42

   Chen v. GEO Group, Inc.,
     287 F. Supp. 3d 1158 (W.D. Wash. 2017) .................................................................... 39

   Corr. Servs. Corp. v. Malesko,
     534 U.S. 61 (2001) ........................................................................................................ 26

   Cunningham v. General Dynamics Info. Tech.,
     888 F.3d 640 (4th Cir. 2018) ............................................................................. 28, 29, 30

   Gomez v. Campbell-Ewald Co.,
     No. 10 Civ. 2007, 2013 WL 655237 (C.D. Cal. Feb. 22, 2013) ............................. 28, 29

   Helfrich v. Blue Cross & Blue Shield Ass’n,
     804 F.3d 1090 (10th Cir. 2015) ..................................................................................... 41

   In re KBR, Inc., Burn Pit Litig.,
      744 F.3d 326 (4th Cir. 2014) ......................................................................................... 28

                                                                 iii
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 4 of 53




   Main Comm. Health Options v. United States,
    140 S. Ct. 1308 (2020)................................................................................................... 36

   Menocal v. GEO Grp., Inc.,
    113 F. Supp. 3d 1125 (D. Colo. 2015) .............................................................. 33, 34, 42

   Novoa v. GEO Group, Inc.,
     No. 17 Civ. 2514, 2018 WL 3343494 (C.D. Cal. June 21, 2018) ................................. 39

   Novoa v. GEO Grp., Inc.,
     No. 17 Civ. 2514, 2018 WL 4057814 (C.D. Cal. Aug. 22, 2018) ................................ 33

   Nwauzor v. GEO Grp., Inc.,
    No. 17 Civ. 5769, 2020 WL 1689728 (W.D. Wash. Apr. 7, 2020) .............................. 33

   In re Office of Pers. Mgmt. Data Sec. Breach Litig.,
      928 F.3d 42 (D.C. Cir. 2019)......................................................................................... 27

   Office of Pers. Mgmt. v. Richmond,
     496 U.S. 414 ...................................................................................................... 36, 37, 38

   O'Melveny & Myers v. FDIC,
     512 U.S. 79 (1994) ........................................................................................................ 41

   Paguirigan v. Prompt Nursing Emp't Agency LLC,
     No. 17 Civ. 1302, 2019 WL 4647648 (E.D.N.Y. Sept. 24, 2019) ................................ 45

   Ramah Navajo Chapter v. Salazar,
     644 F.3d 1054 (10th Cir. 2011) ......................................................................... 36, 37, 39

   Star–Glo Assocs., LP v. United States,
     414 F.3d 1349 (Fed. Cir. 2005) ..................................................................................... 36

   U.S. Dep’t of Navy v. FLRA,
     665 F.3d 1339 (D.C. Cir. 2012)..................................................................................... 36

   United States v. Ary,
     518 F.3d 775 (10th Cir. 2008) ................................................................................. 33, 34

   United States v. Dann,
     652 F.3d 1160 (9th Cir. 2011) ........................................................................... 42, 43, 44

   Yearsley v. W.A. Ross Const. Co.,
     309 U.S. 18 (1940) .................................................................................................. 35, 40



                                                                 iv
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 5 of 53




   STATUTES

   6 U.S.C. § 542 ..................................................................................................................... 1

   8 U.S.C. § 1101 ................................................................................................................... 2

   8 U.S.C. § 1103 ................................................................................................................... 1

   8 U.S.C. § 1231 ............................................................................................................... 1, 2

   8 U.S.C. § 1555 ................................................................................................. 1, 38, 39, 40

   31 U.S.C. § 3729 ............................................................................................................... 34

   Pub. L. No. 95-431, 92 Stat. 1021 (1978) ......................................................................... 40

   U.S. Const. art. I, § 9, cl. 7 ................................................................................................ 36

   U.S. Const. art. II, § 3 ........................................................................................................ 39

   RULES

   Fed. R. Civ. P. 56............................................................................................................... 30

   FRE 803 ....................................................................................................................... 30, 34

   FRE 807 ............................................................................................................................. 34

   REGULATIONS

   48 C.F.R. 32.006-1 ............................................................................................................ 34

   OTHER AUTHORITIES

   GAO, Principles of Federal Appropriations Law, 4th ed., 2016 rev., GAO-16-464SP
    (Washington, D.C.: Mar. 2016) ..................................................................................... 36




                                                                      v
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 6 of 53




   I.   INTRODUCTION

          GEO’s motion fails in multiple respects. It proceeds from a misunderstanding of

   the law of sovereign immunity, mischaracterizes the facts in the record, and does not

   satisfy the standard for summary judgment. It should be denied in its entirety.

  II.   Plaintiffs’ Response to GEO’s Proposed Undisputed Material Facts

          A.     ICE’s Role in Contracting for Immigration Detention Services

                 1.     ICE is a federal agency tasked with enforcing U.S. immigration

   laws. 6 U.S.C. § 542. ECF 270 at 5 (Material Undisputed Fact #1).

                      i.       Plaintiffs’ response: Admit.

                 2.     The United States Congress delegated to the Department of

   Homeland Security, and its agency ICE, the sole authority to arrange for all aspects of the

   detention of aliens pending the results of their immigration proceedings. 8 U.S.C. §

   1231(g)(1) (“The [Secretary of Homeland Security] shall arrange for appropriate places

   of detention for aliens detained pending removal or a decision on removal.”).

                               Plaintiffs’ response: Admit that 8 U.S.C. § 1231(g)

                               constitutes one source of the Secretary’s detention authority.

                               Dispute that it is the sole source, as other sources include 8

                               U.S.C. § 1103(a)(A)(11)(A) & (B), and 8 U.S.C. § 1555(d),

                               and dispute that these enactments provide authority for ICE to

                               arrange for “all aspects” of the detention of immigration

                               detainees. The text and history of 8 U.S.C. § 1555(d) and

                               subsequent appropriations bills show that Congress withheld
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 7 of 53




                                   funds relating to specific aspects of the detention of

                                   immigration detainees.

                 3.         ICE has the authority to detain foreign nationals suspected of

   entering the United States unlawfully. 8 U.S.C. §§ 1101 et seq.; ECF 270 at 5 (Material

   Undisputed Fact #2).

                       i.          Plaintiffs’ response: Admit.

                 4.         In making these arrangements, ICE must consider the use of private

   contractors to detain aliens prior to constructing its own facilities. 8 U.S.C. § 1231(g)(2)

   (“Prior to initiating any project for the construction of any new detention facility for the

   Service, the Commissioner shall consider the availability for purchase or lease of any

   existing prison, jail, detention center, or other comparable facility suitable for such use.”).

                                   Plaintiffs’ response: Admit that ICE is required to consider

                                   alternatives to building its own detention centers, and that

                                   these may include subcontracts with private entities. Dispute

                                   that the text of 8 USC § 1231(g)(2) requires use of a private

                                   subcontractor in every instance, as ICE also enters into

                                   contracts with state and local governments. Plaintiffs’ Opp.

                                   Ex. 1 (Venturella Dep. 162:13-18).

                 5.         As a result of Congress’ directive, ICE neither constructs nor

   operates its own immigration detention facilities, ECF 271-2 (Dec. of Tae Johnson, cited

   as “Ex. B”), and therefore its state and private contractors are critical to carrying out the

   federal function of immigration detention.

                                                    2
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 8 of 53




                      i.      Plaintiffs’ response: Dispute. ICE owns and operates, at

                              least in part, some of its own facilities, including the Krome

                              detention center in South Florida. Plaintiffs’ Reply Ex. 2,

                              ECF No. 287-2 (Evans Dep. 48:13-49:6); GEO Ex. B, ECF

                              No. 271-2 (Tae Johnson Decl. ¶ 9) (“Service Processing

                              Centers are owned by ICE and staffed by a combination of

                              federal and contract employees.”) The evidence GEO

                              provides does not support the statement that ICE does not

                              construct or operate its own immigration detention facilities,

                              or the statement that it does not do so as “a result of

                              Congress’s directive,” or the statement that state and private

                              contractors are “critical.” Moreover, ICE could operate

                              detention centers itself if it so desired. Plaintiffs’ Opp. Ex. 1

                              (Venturella Dep. 190:13-18).

                6.     ICE contracts with GEO to house some of its detainees in detention

   facilities throughout the country. See https://www.geogroup.com/Locations. ECF 270 at

   5 (Material Undisputed Fact #3).

                      i.      Plaintiffs’ response: Admit.

                7.     Among GEO’s portfolio of ICE detention facilities is AIPC. ECF

   270 at 5 (Material Undisputed Fact #4).




                                               3
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 9 of 53




                      i.      Plaintiffs’ response: Admit. 1

          B.    GEO’s Contracts with ICE

                8.      ICE chose to contract with the AIPC to detain aliens pending the

   resolution of their immigration proceedings. ECF 270 at 9 (Additional Undisputed Fact

   #5).

                              Plaintiffs’ response: Admit.

                9.      GEO owns and has continuously operated AIPC, under contracts

   with ICE, from October 22, 2004 to October 22, 2014. ECF 270 at 5 (Material

   Undisputed Fact #5).

                      i.      Plaintiffs’ response: Admit.

                10.     A contract between ICE and GEO may be modified during its term

   by mutual consent of GEO and ICE. ECF 270 at 5 (Material Undisputed Fact #6).

                              Plaintiffs’ response: Admit.

                11.     All immigration detention processing centers, including the AIPC,

   must adhere to ICE’s standards. In 2000, the Immigration and Naturalization Service

   (“INS”), ICE’s predecessor, adopted the original National Detention Standards (the

   “2000 NDS”).

                              Plaintiffs’ response: Admit.

                12.     Subsequently, ICE promulgated similar standards in the form of the

   PBNDS in 2008 (the “2008 PBNDS”) and 2011 (later updated in 2016) (“2011


   1
         GEO’s motion defines “AIPC” to mean the Aurora ICE Processing Center. Def.’s
   Mot. 2.
                                               4
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 10 of 53




   PBNDS”). (2000 NDS available at https://www.ice.gov/detention-standards/2000; 2008

   PBNDS available at: https://www.ice.gov/detention-standards/2008; 2011 PBNDS

   available at: https://www.ice.gov/detention-standards/2011).

                                 Plaintiffs’ response: Admit.

                13.        In each contract GEO entered into with ICE for the operation of the

   AIPC, the 2000 NDS, 2008 PBNDS, or the 2011 PBNDS, as applicable, were

   incorporated into the contract and GEO was required to comply with the same. ECF 270

   at 9-10 (Additional Undisputed Fact #7).

                                 Plaintiffs’ response: Admit. The parties dispute the

                                 mechanism by which the operative version of the PBNDS

                                 were “incorporated” into the contract. See Fact Nos. 14-15,

                                 17-18.

                14.        GEO’s contract with ICE, number ACD-3-C-0008, required it to

   comply with the 2000 NDS from March 27, 2003 to September 28, 2006. ECF 262-5 at

   12 (GEO_MEN 00059754).

                      i.         Plaintiffs’ response: Admit. GEO’s contract with ICE,

                                 number ACD-3-C-0008, required that, “[u]nless otherwise

                                 specified by an authorized INS representative,” GEO

                                 “perform in continual compliance with the most current

                                 editions of the INS Detention Standards and the American

                                 Correctional Association, Standards for Adult Local

                                 Detention Facilities (ACA ALDF).” Plaintiffs’ Ex. D, ECF

                                                  5
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 11 of 53




                              262-5 at 12 (emphasis added). The 2000 NDS were the most

                              current edition of the INS Detention Standards during the

                              stated period.

                15.     GEO’s contract with ICE, number HSCEOP-06-D-00010, effective

   September 29, 2006, similarly required it to comply with the 2000 NDS. ECF 24-4 at 11

   (GEO_MEN 00059644); ECF 260 at 3 (proffering as undisputed the fact that HSCEOP-

   06-D-00010 was one of GEO’s contracts with ICE during the class period); ECF 262-4

   (incorporating the 2000 NDS into the contract).

                      ii.     Plaintiffs’ response: Dispute. GEO’s contract with ICE,

                              number HSCEOP-06-D-00010, effective September 29, 2006,

                              does not explicitly incorporate the 2000 NDS. Plaintiffs

                              admit that GEO’s contract with ICE, number HSCEOP-06-D-

                              00010, effective September 29, 2006, required that, “[u]nless

                              otherwise specified by the CO,” GEO “perform in accordance

                              with the most current Functional Areas (as outlined in the

                              Performance Requirement Summary), ICE Detention

                              Standards, and American Correctional Association (ACA)

                              Performance-Based Standards for Adult Local Detention

                              Facilities (ALDF).” Plaintiffs’ Ex. C., ECF 262-4 at 11.

                              Plaintiffs admit that the 2000 NDS were the most current ICE

                              Detention Standards at the time the contract was signed, but



                                               6
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 12 of 53




                               other versions of the PBNDS were published during the term

                               of the above-cited contract.

                16.    On April 28, 2010, GEO entered into a contract modification with

   ICE (HSCEOP06-D-00010/P00018) which required it to comply with the 2008 PBNDS,

   effective immediately. ECF 270 at 10 (Additional Undisputed #10) (citing ECF 271-3,

   cited as “Ex. C”); ECF 261-9 (2008 PBNDS).

                               Plaintiffs’ response: Admit.

                17.    GEO’s subsequent contract with ICE, number HSCEDM-11-D-

   00003, required it to continue to comply with the 2008 PBNDS. That contract was

   effective September 15, 2011. ECF 262-2 at 38 (incorporating the 2008 PBNDS into the

   contract); ECF 270 at 10 (Additional Undisputed Fact #11, #12) (noting Plaintiffs proffer

   as undisputed the fact that HSCEDM-11-D00003 was one of GEO’s contracts with ICE

   during the Class Period).

                      i.       Plaintiffs’ response: Dispute. HSCEDM-11-D-00003

                               incorporated the “DHS/ICE PBNDS (Performance Based

                               National Detention Standards),” and stated that “a copy of the

                               current version is obtainable on the internet Website:

                               http://www.ice.gov/detention-standards/2008/.” The contract

                               also required that “these constraints may change over time;

                               the Contractor shall be knowledgeable of any changes to the

                               constraints and perform in accordance with the most current

                               version of the constraints.” ECF No. 262-2 at 37-38. The

                                                7
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 13 of 53




                              2011 PBNDS were published on February 27, 2012, and were

                              thus the “most current” version of the PBNDS after that date.

                              Reply Ex. 8, ECF No. 287-8 at 10 (ICE report re PBNDS).

                18.    On May 23, 2013, GEO entered into a contract modification with

   ICE (HSCEDM11-D-00003/P00005) agreeing that, effective June 23, 2013, GEO would

   comply with the 2011 PBNDS. ECF 270 at 10 (Additional Undisputed Fact #12) (citing

   ECF 271-4, cited as “Ex. D”); ECF 262-3, 2 (GEO-MEN 00020406; ECF 270 at 10

   (Additional Undisputed Fact #11, #12) (noting Plaintiffs proffer as undisputed the fact

   that HSCEDM-11-D-00003/P00005 was one of GEO’s contracts with ICE during the

   Class Period).

                              Plaintiffs’ response: Admit. Plaintiffs note that GEO was

                              required to remain aware of and perform in accordance with

                              ongoing changes to the PBNDS under its existing contract,

                              and in fact began implementing changes associated with the

                              2011 PBNDS long before the contract modification. Reply

                              Ex. 9, ECF No. 287-9 (A. Martin 30(b)(6) Dep. 43:23-46:6)

                              (describing an email sent April 4, 2012 that included an

                              attachment regarding the major changes between the 2008

                              and 2011 PBNDS and explicitly mentioning the new

                              language stating that compensation for VWP work is “at least

                              $1.00”).



                                               8
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 14 of 53




          C.     GEO’s Application of Disciplinary Policies

                 19.    The 2000 NDS and all applicable versions of the PBNDS require

   GEO to adopt, without alteration, the ICE disciplinary severity scale. ECF 261-10 at 17

   (2000 NDS) (Contract Detention Facilities “shall adopt, without changing, the offense

   categories and disciplinary sanctions set forth in this section.”); ECF 261-9 at 45 (2008

   PBNDS) (Contract Detention Facilities “shall adopt, without alteration, the offense

   categories and disciplinary sanctions set forth in this section.”); ECF 261-8 at 39 (2011

   PBNDS) (“All facilities shall have graduated scales of offenses and disciplinary

   consequences as provided in this section.”).

                               Plaintiffs’ response: Admit.

                 20.    The 2000 NDS and all versions of the PBNDS require GEO to

   provide notice to detainees, in the local detainee handbook, of the ICE-mandated

   disciplinary severity scale. ECF 261-10 at 10 (2000 NDS) (“The detainee handbook, or

   supplement, issued to each detainee upon admittance, shall provide notice of … the

   disciplinary severity scale …”); ECF 261-9 at 44 (2008 PBNDS) (“The detainee

   handbook, or supplement, issued to each detainee upon admittance, shall provide notice

   of … the disciplinary severity scale …”); ECF 261-8 at 38 (2011 PBNDS) (“The detainee

   handbook, or supplement, issued to each detainee upon admittance, shall provide notice

   of … the disciplinary severity scale …”).

                               Plaintiffs’ response: Admit.

                 21.    Likewise, the 2000 NDS and all versions of the PBNDS explicitly

   provide a disciplinary severity scale that includes the “[r]efusal to clean assigned living

                                                  9
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 15 of 53




   area” as an offense which can be sanctioned by “[d]isciplinary segregation (up to 72

   hours).” ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47

   (2011 PBNDS); ECF 260 at 17 (Plaintiffs’ Undisputed Facts #77 and #79).

                                Plaintiffs’ response: Admit.

                 22.     The 2000 NDS and all versions of the PBNDS also explicitly

   provide a disciplinary severity scale that lists “[r]efusing to obey the order of a staff

   member or officer” as an offense which can be sanctioned by “[d]isciplinary segregation

   (up to 72 hours).” ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-

   8 at 47 (2011 PBNDS); ECF 260 at 17 (Plaintiffs’ Undisputed Facts #77 and #79).

                                Plaintiffs’ response: Admit.

                 23.     The Aurora Detainee Handbook (the “AIPC Handbook”) is issued to

   all detainees entering Aurora. ECF 270 at 7 (Material Undisputed Fact #14).

                                Plaintiffs’ response: Admit.

                 24.     The AIPC’s Handbook’s disciplinary severity scale does not deviate

   from the 2000 NDS or the applicable PBNDS. ECF 273-1 (2005 AIPC Handbook, cited

   as “Ex. E”); (GEO_MEN 00054151-222); ECF 273-2 (2007 AIPC Handbook, cited as

   “Ex. F”); ECF 273-3 (2008 AIPC Handbook, cited as “Ex. G”); ECF 273-4 (2010 AIPC

   Handbook, cited as “Ex. H”); ECF 273-5 (2011 AIPC Handbook, cited as “Ex. I”); ECF

   261-17 (October 2013 AIPC Handbook) (Specifically identified in Plaintiffs discovery

   responses as the basis for their claims); ECF 271-5, Kevin Martin Dep. 40:21-24 (“Q. Do

   you know if there’s any deviation from between . . . the GEO Detainee Handbook and the



                                                 10
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 16 of 53




   PBNDS as far as disciplinary requirements? A. Not as far as disciplinary

   requirements[.]”) (cited as “Ex. J” to ECF 270).

                      i.      Plaintiffs’ response: Dispute. The severity scales listed in the

                              GEO handbooks do deviate from the NDS and PBNDS. For

                              example, the 2005 Handbook adds additional possible

                              sanctions for “greatest” offenses. Compare GEO Ex. E, ECF

                              No. 273-1 at 25 (Local Detainee Handbook (2005 version))

                              (listing seven potential sanctions for “greatest” offenses) with

                              Plaintiffs’ Ex. N, ECF 261-10 at 20 (INS Standards) (listing

                              four potential sanctions for “greatest” offenses”).

                25.    All of GEO’s policies are reviewed and approved by an on-site ICE

   official. ECF 270 at 7 (Material Undisputed Fact #15).

                              Plaintiffs’ response: Admit.

                26.    The 2000 NDS and the applicable versions of the PBNDS provide

   for the exact graduated scales of offenses and disciplinary consequences for dedicated

   facilities, such as the AIPC. ECF 261-10 at 24 (2000 NDS); ECF 261-9 at 56 (2008

   PBNDS); 261-8 at 47 (2011 PBNDS).

                              Plaintiffs’ response: Admit.

                27.    The graduated scale of offenses (of which detainees must be made

   aware) are explicitly laid out in the 2000 NDS and the applicable PBNDS, providing

   GEO no discretion whatsoever to alter the disciplinary severity scale. ECF 261-10 at 24

   (2000 NDS); ECF 261-9 at 56 (2008 PBNDS); 261-8 at 47 (2011 PBNDS).

                                              11
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 17 of 53




                              Plaintiffs’ response: Admit.

                28.    As required by the 2000 NDS and the applicable versions of the

   PBNDS, the disciplinary severity scale is copied verbatim into the AIPC Handbook. ECF

   271-5, Kevin Martin Dep. 40:13-16 (“And does the Detainee Handbook lay out these

   exact rules from the PBNDS for the detainees as far as discipline goes? A: Yes.”) (cited

   as “Ex. J” to ECF 270); 83:17-22 (same).

                              Plaintiffs’ response: Dispute. Kevin Martin’s testimony is

                              incorrect; the severity scales listed in the GEO handbooks

                              deviate from the NDS and PBNDS. Compare GEO Ex. E,

                              ECF No. 273-1 at 25 (Local Detainee Handbook (2005

                              version)) (listing seven potential sanctions for “greatest”

                              offenses) with Plaintiffs’ Ex. N, ECF No. 261-10 at 20 (INS

                              Standards) (listing four potential sanctions for “greatest”

                              offenses”).

                29.    In addition to the disciplinary severity scale, GEO has detailed a

   Sanitation Procedures document that contains a section entitled “Detainee Sanitation

   Procedures.” ECF 262- 8; ECF 50-4 (the “Sanitation Procedures”).

                              Plaintiffs’ response: Admit that ECF No. 262-8 is a GEO

                              document about Sanitation Procedures; it is entitled simply,

                              “Sanitation Procedures” and is a different document from

                              ECF No. 50-4, which is a GEO policy describing the

                              Voluntary Work Program.

                                              12
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 18 of 53




                 30.    The Sanitation Procedures set forth general standards for sanitation

   that must be followed by both GEO employees and detainees. Id.

                                Plaintiffs’ response: Admit as to ECF No. 262-8.

                 31.    While the sanitation policies for detainees apply to those detainees

   housed at the AIPC who participate in cleaning tasks through the VWP or by cleaning

   their living area, ECF 50- 1 at 9 (Ceja Dep. 29:13-16), the Sanitation Procedures were not

   developed to assign tasks to specific individuals, but rather to detail the actual process for

   cleaning and materials and supplies to be used. ECF 271-5, Kevin Martin Depo. 208:6-11

   (cited as “Ex. J” to ECF 270).

                                Plaintiffs’ response: Admit.

                 32.    The Sanitation Procedures do not specify which aspects of cleaning

   are the responsibility of all detainees and which are the responsibility of VWP workers.

   ECF 270 at 7 (Material Undisputed Fact #19).

                                Plaintiffs’ response: Admit.

                 33.    The Sanitation Procedures also contain a section detailing the

   consequences for non-compliance, stating: “The Dormitory/Unit Officer will inspect all

   living areas daily and report any infraction of these regulations to the immediate

   supervisor. The officer will notify detainees of unsatisfactory conditions, in cases of

   continued noncompliance, staff will issue an incident report.” ECF 262-8 at 4; ECF 50-4.

   The Sanitation Procedures do not provide for any other penalty for non-compliance. Id.

                                Plaintiffs’ response: Admit.



                                                13
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 19 of 53




                 34.    GEO has never maintained a separate policy or practice of placing a

   detainee in solitary confinement for the refusal to clean a living area. Ex. _ (Amber

   Martin Dep., 134, 135).

                               Plaintiffs’ response: Dispute. Although not formally

                               documented in a single written policy, GEO maintained a

                               practice throughout the time period covered by this case of

                               requiring detainees to clean the common living areas without

                               pay (the “Housing Unit Sanitation Policy,” or “HUSP”), and

                               of threatening them with solitary confinement if they did not

                               comply. GEO’s own 30(b)(6) witness admitted the scope of

                               the HUSP, and that solitary confinement was a possible

                               sanction for noncompliance. Plaintiffs’ Ex. P, ECF No. 261-

                               12 (Ceja 30(b)(6) Dep. 36:8-37:9; 84:3-85:15); Reply Ex. 5,

                               ECF No. 287-5 (Ceja 30(b)(6) Dep. 79:19-25). Both the

                               sanitation requirements and the penalties for noncompliance

                               are referenced in the orientation video that GEO shows

                               detainees when they arrive at the AIPC. Plaintiffs’ Ex. X,

                               ECF No. 262-10 at 3, 8 (Detainee Orientation Video). And in

                               fact, GEO did impose solitary confinement on detainees who

                               refused to perform HUSP duties. Plaintiffs’ Ex. Z, ECF No.

                               262-12 (disciplinary charges and reports). GEO also

                               threatened detainees with solitary confinement on a regular

                                               14
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 20 of 53




                              basis when they refused to clean pursuant to the HUSP. See,

                              e.g., Reply Ex. 10, ECF No. 287-10 (Xahuentitla-Flores Dep.

                              73:19-74:9; 83:7-19); Plaintiffs’ Opp. Ex. 2 (Hernandez-

                              Ceren Dep. 74:23-75:11, 78:10-79:5); Plaintiffs’ Opp. Ex. 3

                              (Hernandez-Torres Dep. 60:8-14).

                35.    ICE audits GEO to ensure that GEO complies with all requirements

   of its contract, including its obligations under the PBNDS. ECF 270 at 13 (Additional

   Undisputed Fact #24) (citing ECF 273-6, cited as “Ex. L”).

                              Plaintiffs’ response: Admit that ICE audits GEO to ensure

                              that it complies with certain requirements of its contract,

                              including PBNDS obligations, but dispute that these audits

                              review or capture all such requirements, or all aspects of the

                              PBNDS. The audits review specific components of PBNDS

                              requirements, which are listed on the audit documents

                              themselves. See GEO Ex L., ECF No. 273-6 (Denver

                              Contract Detention Facility Annual Review); Reply Ex. 12,

                              ECF No. 287-12 (Ragsdale 30(b)(6) Dep. 36:1-38:10)

                              (acknowledging that ICE audits do not cover “the

                              requirement that [detainees] clean the common areas”).

                36.    As part of each inspection, each audit reviews compliance with each

   PBNDS requirement. Id.



                                              15
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 21 of 53




                              Plaintiffs’ response: Admit that certain audits review

                              compliance with certain PBNDS requirements; however,

                              Plaintiffs dispute that the audits comprehensively review

                              compliance with “each” PBNDS requirement. The audits

                              review specific components of PBNDS requirements, which

                              are listed on the audit documents themselves. See GEO Ex

                              L., ECF No. 273-6 (Denver Contract Detention Facility

                              Annual Review); Reply Ex. 12, ECF No. 287-12 (Ragsdale

                              30(b)(6) Dep. 36:1-38:10).

                37.    The materials provided to detainees at intake, including the

   handbook and orientation video, are regularly audited and have passed each audit since

   2004. Id.

                              Plaintiffs’ response: Admit; however, the audit reviews only

                              whether the orientation includes sections covering:

                              “Unacceptable activities and behavior; and corresponding

                              sanctions; How to contact ICE; The availability of pro bono

                              legal services, and how to pursue such services; Schedule of

                              programs, services, daily activities, including visitation,

                              telephone usage, mail service, religious programs, count

                              procedures, access to and use of the law library and the

                              general library; sick-call procedures, etc., and the detainee



                                              16
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 22 of 53




                              handbook.” GEO Ex. L, ECF No. 273-6 at 3 (10/5/2007), 12

                              (10/22/2009), 26 (10/21/2010), 38 (9/29/2011).

                 38.   The audits specifically review intake procedures to ensure that the

   orientation information provides information about ‘[u]nacceptable activities and

   behavior, and corresponding sanctions” as well as the detainee handbook. Id. (GEO-MEN

   00131895).

                              Plaintiffs’ response: Admit.

                 39.   The disciplinary severity scale is audited and has passed each audit

   since 2004. Id.

                              Plaintiffs’ response: Dispute that the “disciplinary severity

                              scale is audited.” The audit reviews whether the facility has a

                              “written disciplinary system using progressive levels of

                              reviews and appeals.” GEO Ex. L., ECF No. 273-6 at 6

                              (10/5/2007), 14 (10/22/2009), 28 (10/21/2010), 40

                              (9/29/2011), 58 (9/29/2016).

                 40.   The audits review whether GEO provides notice of the disciplinary

   severity scale and have found GEO compliance based upon a review of its handbooks. Id.

   (GEO-MEN 00131936).

                              Plaintiffs’ response: Admit.

                 41.   ICE has not only approved of the disciplinary severity scale but has

   also acted to implement and enforce the sanctions therein. One of the named Plaintiffs in

   this case—Demetrio Valerga—explained during his deposition that ICE officers also

                                              17
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 23 of 53




   enforced the ICE sanctions. After claiming that one of GEO’s corrections officers told

   Mr. Valerga he could be placed in segregation if he did not help clean his own common

   area, ECF 272-7, Demetrio Valerga Dep., 135:15-137:19 (cited as “Ex. M” to ECF 270),

   Mr. Valerga then explained ICE officers woke him up, pulled him out of his housing unit,

   and spoke to him directly. Id. at 138:2-13. During that conversation, ICE officers told Mr.

   Valerga that he could, in fact, be taken to segregation for refusing to help clean his living

   area. Id. at 138:15-23. 2

                               Plaintiffs’ response: Admit the events stated above;

                               however, Plaintiffs dispute that the ICE officers onsite at

                               Aurora were authorized to condone acts that deviate from the

                               requirements of the Contract, as GEO’s implementation of the

                               HUSP does. Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin

                               Dep. 198:22-199:10); Reply Ex. 6, ECF No. 287-6 (A. Martin

                               Dep. 81:22-82:13); GEO’s Second Notice of Supplemental

                               Authority Ex. B, ECF No. 297-2 at 3-4 (Contracting Officer’s

                               Representative (“COR”) Appointment Letter) (listing

                               functions and actions the COR “shall not” undertake,

                               including “direct the contractor . . . to operate in conflict with




   2
     [continued from GEO’s Fact #41:] Even after the ICE Officer’s warning, Mr. Valerga
   refused to clean and later refused again several times. ECF 271-7, Dep. of Demetrio
   Valerga, 139:6-24, 140:2-20 (cited as “Ex. M” to ECF 270). Mr. Valerga was never
   placed in segregation for refusing to clean. Id.
                                                18
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 24 of 53




                               the contract terms and conditions” and “[c]hange or modify

                               any of the terms and conditions . . . of a contract”).

          D.     The VWP

                 42.    The 2000 NDS and all applicable versions of the PBNDS require

   that GEO provide detainees the opportunity to participate in a VWP. ECF 270 at 8

   (Material Undisputed Fact #20).

                               Plaintiffs’ response: Admit.

                 43.    The 2000 NDS, with which the AIPC was contractually obligated to

   comply from March 27, 2003 to April 28, 2010, required GEO to provide

   “compensation” and explicitly directed that “the stipend is $1.00 per day, to be paid

   daily.” ECF 261-10 at 5 (2000 NDS).

                               Plaintiffs’ response: Admit except for GEO’s use of the

                               phrase “directed that,” which implies that the quoted

                               statement in the PBNDS is an instruction about how GEO

                               must pay VWP workers, as opposed to a statement about the

                               amount that ICE would reimburse GEO for VWP labor.

                               Plaintiff Ex. A, ECF No. 261-2 (A. Martin Dep. 106:6-

                               107:22). Plaintiffs also note that GEO was required to

                               comply with the 2008 PBNDS when they were published, see

                               Fact No. 15, which occurred during the stated period,

                               although the quoted text is nearly identical in both the 2000



                                                19
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 25 of 53




                              NDS and the 2008 PBNDS. See ECF 261-9 at 63 (2008

                              PBNDS) (“the compensation is $1.00 per day”)

                44.    Likewise, the 2008 PBNDS, with which the AIPC was contractually

   obligated to comply from April 28, 2010 to June 22, 2013, mandated that “the

   compensation is $1.00 per day.” ECF 261-9 at 63 (2008 PBNDS).

                              Plaintiffs’ response: Admit that the cited document contains

                              the quoted text; however dispute GEO’s statement that this

                              constituted a “mandate[],” as opposed to a statement about

                              the reimbursement offered from ICE to GEO. GEO paid

                              more than $1.00 a day to detainees at other ICE facilities,

                              including paying up to $3.00 a day to detainees at its South

                              Texas Detention Facility in 2009, and was therefore well

                              aware that higher pay was an option. Reply Ex. 13, ECF No.

                              287-13 at 7-13 (South Texas 2009 detainee pay). In addition,

                              GEO can and does request modifications of the Contract

                              when it needs to. Plaintiffs’ Ex. A, ECF No. 261-2 (A.

                              Martin Tr. 106:8-108:10). GEO did not request a contract

                              modification to pay detainees more than $1.00 per day at the

                              AIPC. Id. at 105:3-12.

                45.    Beginning on June 23, 2013, AIPC was bound by the 2011 PBNDS,

   which state that participants in the VWP will be compensated with “at least $1.00 (USD)

   per day.” ECF 261- 8 at 53 (2011 PBNDS). Thus, the “at least” language upon which the

                                              20
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 26 of 53




   VWP Class relies was not implemented at the AIPC until approximately halfway through

   the VWP Class Period.

                              Plaintiffs’ response: Admit the quoted content of the

                              document, and that the 2011 PBNDS was formally

                              incorporated into the Contract on June 23, 2013. Plaintiffs do

                              not agree with GEO’s implication that the option to pay more

                              than $1 per day did not exist prior to it formally agreeing to

                              incorporate portions of the 2011 PBNDS into its contract.

                              GEO had an obligation under the relevant contract to be

                              “knowledgeable of any changes to the [PBNDS] and perform

                              in accordance with the most current version of the [PBNDS].”

                              See Response to Additional Fact ¶ 11. In addition, GEO can

                              and does request modifications of the Contract when it needs

                              to. Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin Tr. 106:8-

                              108:10). GEO did not request a contract modification to pay

                              detainees more than $1.00 per day. Id. at 105:3-12.

                46.    Before the 2011 PBNDS were implemented at the AIPC, GEO paid

   the amount it was explicitly directed by ICE to pay to VWP participants: $1.00 per day.

   ECF 270 at 15 (Additional Undisputed Fact #36).

                      i.      Plaintiffs’ response: Admit that GEO paid VWP participants

                              $1.00 prior to the implementation of the 2011 PBNDS;



                                              21
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 27 of 53




                                 dispute that ICE “explicitly directed” GEO to pay this

                                 amount.

                  47.     Thereafter, GEO continued to pay members of the VWP Class $1.00

    per day; the minimum payment explicitly permitted by the 2011 PBNDS. ECF 270 at 15

    (Additional Undisputed Fact #37).

                                 Plaintiffs’ response: Admit.

                  48.     ICE reimburses its contractors no more than $1.00 per day for work

    performed in the VWP. ECF 270 at 8 (Material Undisputed Fact #22).

                                 Plaintiffs’ response: Admit.

                  49.     The VWP has been audited each year and has passed each audit

    since 2004. ECF 270 at 14 (Additional Undisputed Fact #29) (citing GEO-MEN

    00131936).

                                 Plaintiffs’ response: Admit.

  III.   Additional Facts that Preclude Summary Judgment in GEO’s Favor.

           A.     The Housing Unit Sanitation Policy.

                  1.      The “HUSP is not created by ICE nor is it a requirement of the

    Contract.” Plaintiffs’ Ex. K, ECF No. 261-7 ¶ 22 (Ely Decl.).

                  2.      “ICE did not draft or negotiate GEO’s HUSP.” Id.

                  3.      The HUSP is “a GEO Policy, created by GEO.” Id.

                  4.      On February 14, 2018 GEO sent a letter to ICE requesting an

    equitable adjustment to its contract for the Aurora facility to assist it in paying its legal



                                                  22
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 28 of 53




   fees in connection with this litigation. Plaintiffs’ Reply Ex. 3, ECF No. 287-3 (February

   14 letter).

                  5.    The February 14 letter was signed by GEO’s Senior Vice President

   of Business Development, David Venturella, and drafted in collaboration between

   Venturella, GEO’s legal department and other GEO officials, including GEO’s General

   Counsel or other representatives from the General Counsel’s Office. Plaintiffs’ Opp. Ex.

   1 (Venturella Dep. 61:1-21; 62:10-63:7).

                  6.    GEO did not disclose the full scope of the mandatory cleaning

   required under the HUSP in the February 14 letter, describing the policy as requiring only

   that detainees “perform basic housekeeping chores.” Plaintiffs’ Reply Ex. 3, ECF No.

   287-3 (February 14 letter).

                  7.    In a letter dated June 21, 2018, ICE denied GEO’s request for an

   equitable adjustment, explaining that “GEO’s defense of these private lawsuits is a

   defense of its contract performance.” Plaintiffs’ Opp. Ex. 4 (GEO-MEN00186866 (June

   21 letter)).

                  8.    The housing pods in the Aurora facility house up to 80 detainees.

   Plaintiffs’ Opp. Ex. 5 (Pagan Dep. at 108:13-17)

                  9.    The Aurora housing pods include both cells where detainees sleep

   and common areas where they eat, use the phone, and shower. Plaintiffs’ Opp. Ex. 2

   (Hernandez-Ceren Dep. at 25:3-17); Plaintiffs’ Ex. P, ECF No. 261-12 (Ceja 30(b)(6)

   Dep. 36:25-37:4)



                                              23
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 29 of 53




                 10.    GEO told detainees that they have a “common obligation to clean

   . . . the communal areas” of the housing pods, including the dayroom and bathrooms, on a

   rotating basis. Plaintiffs’ Ex. F, ECF No. 261-4 (Ragsdale 30(b)(6) Dep. 16:14-18)

                 11.    GEO guards threatened to send detainees to solitary confinement for

   failing to clean under the HUSP. Plaintiffs’ Opp. Ex. 2 (Hernandez-Ceren Dep. 74:23-

   75:11, 78:10-18); Plaintiffs’ Reply Ex. 10, ECF No. 287-10 (Xahuentitla-Flores Dep.

   73:19-74:9; 83:7-19)

                 12.    Sending detainees to solitary confinement for failing to clean under

   the HUSP was within the regular authority of GEO guards. Plaintiffs’ Opp. Ex. 5

   (134:18-135:20)

                 13.    GEO placed detainees in segregation during the class period for

   refusing to clean. Plaintiffs’ Ex. Z, ECF No. 262-12 (disciplinary charges and reports);

   Plaintiffs’ Opp. Ex. 3 (Hernandez-Torres Dep. 60:8-14); Plaintiffs’ Opp. Ex. 5 (Pagan

   Dep. at 124:19-125:4)

                 14.    The HUSP requires detainees to “clean up the tables, wipe down the

   tables, and sweep and mop the floors” in the common areas, Plaintiffs’ Ex. P., ECF No.

   261-12 (Ceja 30(b)(6) Dep. at 36:24-37:9), as well as “clean the rec yard, wipe the []

   phones, clean the microwave, change the garbage bag, clean the showers, disinfect the

   showers, [and] pick up all the trash.” Plaintiffs’ Opp. Ex. 2 (Hernandez-Ceren Dep. at

   163:3-6)

                 15.    These tasks go beyond the basic housekeeping chores permitted by

   the PBNDS, which states: “Work assignments are voluntary; however, all detainees are

                                               24
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 30 of 53




   responsible for personal housekeeping. Detainees are required to maintain their

   immediate living areas in a neat and orderly manner by: 1. making their beds daily; 2.

   stacking loose papers; 3. keeping the floor free of debris and dividers free of clutter; and

   4. refraining from hanging/draping clothing, pictures, keepsakes, or other objects from

   beds, overhead lighting fixtures or other furniture.” See Plaintiffs’ Ex. L, ECF No. 261-8

   at 51 (GEO-MEN 00064345 (2011 PBNDS)) (emphasis added); see also Plaintiffs’ Ex.

   M, ECF No. 261-9 at 61-62 (GEO-MEN 00063294-95 (2008 PBNDS)); Plaintiffs’ Ex. N,

   ECF No. 261-10 at 3 (GEO-MEN 00063672 (INS Detention Standard))

                 16.    GEO never verified with ICE whether common areas of the housing

   pods are part of the “living area” described in the PBNDS. Plaintiffs’ Ex. A, ECF No.

   261-2 (A. Martin Dep. 196:23-198:6)

                 17.    The Department of Homeland Security’s Office of Inspector General

   concluded that “requiring detainees to clean common areas used by all detainees is in

   violation of ICE standards, as detainees are only required to clean their immediate living

   area.” Reply Ex. 17, ECF No. 287-17 at 8 (Theo Lacy OIG report)

          B.     The Voluntary Work Program.

                 18.    The ICE/GEO contract incorporated the “DHS/ICE PBNDS

   (Performance Based National Detention Standards),” and stated that “a copy of the

   current version is obtainable on the internet Website: http://www.ice.gov/detention-

   standards/2008/.” The contract also required that “these constraints may change over

   time; the Contractor shall be knowledgeable of any changes to the constraints and

   perform in accordance with the most current version of the constraints.” Plaintiffs’ Ex. B,

                                                25
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 31 of 53




   ECF No. 262-2, 37-38 (GEO-MEN 00019655-56). The 2011 PBNDS were published on

   February 27, 2012, and were thus the “most current” version of the PBNDS after that

   date. Reply Ex. 8, ECF No. 287-8 at 8 (ICE report re PBNDS)

                 19.    GEO pays detainees more than $1.00 per day at other ICE facilities,

   including $1.00 to $3.00 per day at its South Texas Detention Facility, $1.00 to $2.50 per

   day at its Folkston ICE Processing Center, $1.00 to $3.00 per day at its Joe Corley

   Detention Facility, and $1.00 to $4.00 per day at its LaSalle Detention Facility.

   Plaintiffs’ Reply Ex. 13, ECF No. 287-13 at 11 (South Texas Detention Center Invoices);

   Plaintiffs’ Ex. A, ECF No., 261-2 (A. Martin Dep. 109:15-110:13); Plaintiffs’ Ex. BB,

   ECF No. 261-18 (GEO-MEN 00170339 (VWP Pay Rates))

                 20.    In these facilities where GEO pays detainees more than $1.00 per

   day for VWP work, it does so “on [its] own dime.” Plaintiffs’ Ex. A, ECF No. 261-2 (A.

   Martin Dep. 107:18-22; 109:15-110:13)

  IV.   ARGUMENT

        A.     Derivative Sovereign Immunity Does Not Protect Acts that the
               Government Did Not Direct.

          Derivative sovereign immunity applies only in those “special circumstances”

   where “the government has directed a contractor to do the very thing that is the subject of

   the claim.” Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 74 n.6 (2001); see also

   Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 671 (2016) (derivative sovereign

   immunity applies to a contractor that “simply performed as the Government directed”).

   The “driving purpose” of the doctrine “is to prevent the contractor from being held liable


                                               26
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 32 of 53




   when the government is actually at fault but is otherwise immune from liability.” In re

   Office of Pers. Mgmt. Data Sec. Breach Litig., 928 F.3d 42, 70 (D.C. Cir. 2019) (quoting

   In re World Trade Center Disaster Site Litig., 456 F. Supp. 2d 520, 560 (S.D.N.Y.

   2006)); see also Plaintiffs’ Motion for Summary Judgment (“Plaintiffs’ MSJ”), ECF No.

   260 at 23-27.

          GEO argues for a much broader construction of derivative sovereign immunity,

   stating that it is “precluded only where a contractor violates its contract with the federal

   government.” GEO’s Motion for Summary Judgment (“GEO MSJ”), ECF No. 284 at 15.

   That is wrong. Certainly, as set forth in Campbell-Ewald, one way that a contractor may

   lose derivative sovereign immunity is where it “violates both federal law and the

   government’s explicit instructions.” Campbell-Ewald Co., 136 S. Ct. at 672. And, as

   Plaintiffs explain in detail in their Motion for Summary Judgment and below, GEO did

   both in this case. See infra §IV.A.1-2; Plaintiffs’ MSJ, ECF No. 260 at 27-33.

          But while compliance with a contract is a necessary condition of derivative

   sovereign immunity, it is not sufficient, which renders GEO’s major premise invalid:

   namely, that even if GEO did violate the TVPA and Colorado law, it would face no

   liability under the doctrine of derivative sovereign immunity so long as the specific acts

   leading to those violations were not explicitly prohibited by its contract with ICE. If this

   were correct, it would provide a free pass for a wide range of contractor misconduct that

   the government did not foresee and explicitly prohibit. That cannot be, and is not, the

   law. Rather, derivative sovereign immunity is available only to contractors who “simply

   performed as the Government directed.” Campbell-Ewald Co., 136 S. Ct. at 672

                                                27
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 33 of 53




   (emphasis added). It does not protect a contractor that takes steps “over and beyond acts

   required to be performed by it under the contract.” In re KBR, Inc., Burn Pit Litig., 744

   F.3d 326, 345 (4th Cir. 2014) (quoting Myers v. United States, 323 F.2d 580, 583 (9th

   Cir. 1963)). Here, the undisputed facts show that both the VWP and the HUSP went

   “over and beyond” the requirements of GEO’s contract with ICE. Therefore, there is no

   derivative sovereign immunity.

          Cunningham v. General Dynamics Information Technology, 888 F.3d 640, 643

   (4th Cir. 2018), does not direct a different result. To the contrary, as discussed in greater

   detail in Plaintiffs’ motion for summary judgment, Plaintiffs’ MSJ, ECF No. 260 at 32-

   33, Cunningham illustrates that derivative sovereign immunity applies only in the limited

   circumstance where the government requires a contractor to take an action that becomes

   the subject of a subsequent lawsuit. This distinction becomes clear when one compares

   the facts of Campbell-Ewald and Cunningham, both lawsuits against government

   contractors under the Telephone Consumer Protection Act (“TCPA”), which prohibits

   certain types of phone calls and text messages to people who have not opted into

   receiving them. In Campbell-Ewald, the Navy worked with a contractor to develop a text

   message campaign that was challenged by the plaintiff’s lawsuit. 136 S. Ct. at 672; see

   also Gomez v. Campbell-Ewald Co., No. 10 Civ. 2007, 2013 WL 655237, at *2 (C.D.

   Cal. Feb. 22, 2013) (the Navy “worked closely with [Campbell-Ewald] on the Navy’s

   May 2006 text message recruiting campaign, and provided Navy oversight and

   approval”). But significantly, the specific action that allegedly violated the TVPA – the

   development of a contact list that included off-limits phone numbers – was delegated to

                                                28
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 34 of 53




   the contractor, so the government’s oversight and approval did not confer immunity.

   Campbell-Ewald, 136 S. Ct. at 673-74. By contrast, in Cunningham, the government

   provided the list of phone numbers – which included numbers that could not be contacted

   under the TVPA – and explicitly required the contractor to call them. This did confer

   immunity. 888 F.3d at 647.

          GEO argues that the kind of “oversight and approval” that was insufficient to

   support derivative sovereign immunity in Campbell-Ewald, 2013 WL 655237, at *2, is

   sufficient to immunize GEO’s actions here. As the undisputed facts here demonstrate,

   nothing in GEO’s contract with ICE required it to engage in the legal violations it is

   accused of. The best GEO can offer as to the HUSP is that ICE reviewed its policies,

   Fact No. 25; but it admits that those policies are not explicit about whether housing unit

   cleaning work was voluntary or mandatory. Fact No. 32. And while ICE audits GEO’s

   facilities and communications, Facts No. 35-40, GEO can point to no part of those audits

   that identified the scope of mandatory cleaning duties, see Part IV.A.1. infra, and

   specifically approved them – much less explicitly directed them, as Campbell-Ewald

   requires. 136 S. Ct. at 673. 3 Regardless of whether ICE approved (or knew about)



   3
          Even if Campbell-Ewald allowed oversight (as opposed to direction) to confer
   immunity, GEO’s argument would require the Court to draw an inference in GEO’s
   favor, as it may not do on a motion for summary judgment: GEO argues that because ICE
   authorized a written policy, it must have had full knowledge of how that policy was
   implemented. This inference is not only impermissible as a legal matter; it is a stretch, as
   a factual matter. Nothing in the policies explicitly identifies the wide array of cleaning
   duties under the HUSP as mandatory requirements, Fact No. 32, making it unlikely that
   ICE would identify their inconsistency with the PBNDS. Add. Fact No. 15. In fact, the
   record shows that ICE’s audits sometimes miss discrepancies between GEO policies and
                                               29
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 35 of 53




   GEO’s legal violations, the fact that GEO, not ICE, drafted the policies, Add. Fact 2,

   makes this case “vastly distinguishable” from Cunningham. 888 F.3d at 648 (noting that

   in Campbell-Ewald the contractor, not the government, developed the list of numbers that

   formed the basis for liability). The HUSP and the discipline used to enforce it was “a

   GEO policy, created by GEO,” Add. Fact No. 3, 4 and GEO must face the legal

   consequences.

                 1.     GEO’s HUSP Required Work Prohibited by ICE.

          Just as in its opposition to Plaintiffs’ motion for summary judgment, ECF No. 270,

   GEO’s motion for summary judgment on Plaintiffs’ TVPA claims hinges on a

   fundamental misunderstanding of what those claims are about. As set forth in greater

   detail in Plaintiffs’ reply to their summary judgment motion, ECF No. 286, ICE cannot

   have mandated that GEO threaten detainees with solitary confinement for failing to clean

   common areas, because ICE did not mandate that detainees clean the common areas in

   the first place. Add. Fact No. 1. To the contrary, ICE prohibited GEO from requiring

   detainees to clean all but a limited space directly around their beds. Add. Fact No. 15.




   ICE requirements. See Facts No. 22, 24-28. A jury could infer that the audits failed to
   identify the contract violation challenged by this case.
   4
          In opposing Plaintiffs’ motion for summary judgment, GEO has argued that the
   Ely declaration is hearsay. Putting aside that Fed. R. Civ. P. 56(c)(4) allows out-of-court
   statements in declarations to be used to support facts on summary judgment, the Ely
   declaration is a statement of a public office setting out the office’s activities, and is thus
   excepted from the hearsay rule under FRE 803(8). GEO’s attempts to cast ICE’s
   declaration as untrustworthy are unpersuasive. See ECF No. 294 (Plaintiffs’ Response to
   GEO’s Notice of Supplemental Authority).
                                                 30
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 36 of 53




   Under the PBNDS, all “[w]ork assignments are voluntary,” except that “[d]etainees are

   required to maintain their immediate living areas in a neat and orderly manner by:

          1. making their beds daily;

          2. stacking loose papers;

          3. keeping the floor free of debris and dividers free of clutter; and

          4. refraining from hanging/draping clothing, pictures, keepsakes, or other objects
             from beds, overhead lighting fixtures or other furniture.”

   Id. (emphasis added).

          Work under the HUSP went far beyond these four enumerated categories,

   imposing a “common obligation to clean . . . the communal areas,” “clean up the tables,

   wipe down the tables, and sweep and mop the floors” in the common dining area, and to

   clean the shared dorm showers. Add Facts No. 10, 14. Plaintiffs anticipate that GEO

   will argue on reply, as it did in opposing Plaintiffs’ motion for summary judgment, that

   the “entirety of where a detainee lives and sleeps is his or her ‘living area,’” and that

   mopping floors and scrubbing communal showers is the same as keeping them “free of

   clutter.” See GEO’s Opposition to Plaintiffs’ MSJ, ECF No. 270 at 26. These positions

   are not reasonable. Even if one ignored the word “immediate” and construed “living

   area” to mean the entirety of an 80-person dormitory, the structure of ICE’s instructions

   leaves no room for doubt. The instructions only allow GEO to require that detainees

   clean the immediate living area “by” doing four specific things – thus implicitly

   excluding mopping, scrubbing, and other deep cleaning that is typically done by full-time

   janitors.


                                                 31
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 37 of 53




          Indeed, in a subsequent audit of another GEO facility in 2017, the Office of the

   Inspector General, a division of the Department of Homeland Security, identified a

   similar policy as a violation of ICE standards, stating that, “requiring detainees to clean

   common areas used by all detainees [such as showers] is in violation of ICE standards, as

   detainees are only required to clean their immediate living area.” See Add. Fact 17.

          The unreasonableness of GEO’s position is illustrated by the fact that its own Vice

   President, David Venturella, agreed that GEO’s sanitation policy was inconsistent with

   the PBNDS when the policy was described to him last week in his deposition. In a letter

   asking ICE to intervene in this case, Venturella characterized the required work as “basic

   housekeeping chores,” Add. Fact 6, but when asked in his deposition if the PBNDS

   permitted GEO to require work beyond the four chores explicitly listed therein, he agreed

   with the statement that work assignments “have to be voluntary with the exception of

   these four [chores],” 5 Plaintiffs’ Opp. Ex. 1 (Venturella Dep. 72:16-21).

                 2.     ICE Did Not Direct the Dollar-A-Day Pay Rate Under the VWP.

          GEO’s argument that it can enjoy derivative sovereign immunity for Plaintiffs’

   unjust enrichment claim repeats its mischaracterizations of the law, the facts of the case,


   5
           Venturella was not responsible for PBNDS compliance and evidently lacks
   firsthand knowledge of the facts on the ground at Aurora; however, the fact that GEO’s
   letter to ICE mischaracterizes its policies illustrates the lengths to which it has gone to
   conceal its violations from the agency, which further undermines its argument that ICE
   authorized the policy. GEO’s general counsel also had input into the letter, Add. Fact
   No. 5, and by 2018 should have been well aware that the suit involved more than “basic
   housekeeping chores,” given that this aspect of the case had been extensively explored in
   a 30(b)(6) deposition two years earlier. Plaintiffs’ Ex. P., ECF No. 261-12 (Ceja 30(b)(6)
   Dep. at 36:24-37:9). A jury could infer from these facts that GEO deliberately sought to
   conceal the true scope of its policy from ICE because it feared ICE would not condone it.
                                                32
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 38 of 53




   and the nature of its relationship with ICE. First, as noted above, there is no support for

   GEO’s position that all government contractors who do not violate an explicit term of

   their contract enjoy the government’s immunity. Supra § IV.A. Second, as Plaintiffs

   noted in their reply brief to their own motion for summary judgment, ECF No. 286 at

   101-02, every court to have considered whether the 2011 PBNDS provide GEO with the

   immunity it seeks – including this one – has concluded they do not. See Menocal v. GEO

   Grp., Inc., 113 F. Supp. 3d 1125, 1135 (D. Colo. 2015) (holding that derivative sovereign

   immunity did not apply because GEO was not “prohibit[ed] . . . from paying detainees in

   excess of $1/day”); Nwauzor v. GEO Grp., Inc., No. 17 Civ. 5769, 2020 WL 1689728, at

   *8-9 (W.D. Wash. Apr. 7, 2020) (denying GEO’s motion for summary judgment on

   derivative sovereign immunity and noting that, “GEO has, in the past, paid workers more

   than $1 a day and has the ability to, and has requested, changes to the contracts”); cf.

   Novoa v. GEO Grp., Inc., No. 17 Civ. 2514, 2018 WL 4057814, at *3 (C.D. Cal. Aug.

   22, 2018) (noting that GEO’s derivative sovereign immunity defense hinged on what

   “discretion GEO had, if any, in implementing and administering the Work Program”).

          The practice of the contracting parties supports this Court’s (and others’)

   interpretation. GEO did pay more than $1 per day to detainee workers in other facilities:

   records from the South Texas Detention Facility, for example, show that detainees were

   paid as much as $3 per day there, with ICE reimbursing GEO for the first $1 per day and

   GEO footing the rest. Add. Fact No. 19. 6 This practice goes back to 2009. Id. This


   6
        Plaintiffs’ Exhibit 13 to their reply in support of their Motion for Summary
   Judgment, ECF No. 287-13, showing the pay practices at the South Texas Detention
                                                33
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 39 of 53




   disposes of GEO’s contention that the language of the 2008 PBNDS, which did not

   include the “at least” language present in the subsequent 2011 PBNDS, constitutes a

   specific command by ICE. Assuming that ICE had the authority to direct a particular pay

   rate – which it did not, see Section IV.C infra – this language does not prohibit GEO

   from paying more than $1 per day as needed to comply with the law of the localities in

   which it operates (the Colorado law of unjust enrichment, for the purposes of this case).

   See Menocal, 113 F. Supp. 3d at 1135.

          Moreover, even if the 2008 PBNDS supported GEO’s argument, it is not correct

   that GEO was required to follow those standards until June 23, 2013. The 2008 PBNDS

   were replaced by the 2011 PBNDS towards the beginning of the VWP class period, in

   February 2012. Add. Fact No. 18. And although the 2011 PBNDS were not formally

   incorporated into the contract between ICE and GEO until June 2013, that contract

   required GEO to remain aware of changes to the PBNDS and “perform in accordance

   with the most current version of the constraints.” Id. Regardless of the fact that the 2011

   contract cited the 2008 PBNDS as the version that was current at the time the contract




   Facility, was authenticated as a GEO invoice submitted to ICE by David Venturella.
   Plaintiffs’ Opp. Ex. 1 (Venturella Dep. at 86:11-87:1). Although Venturella claimed to
   lack sufficient knowledge to verify that the invoice met the criteria for a business record
   under FRE 803(6), it has equivalent guarantees of trustworthiness that weigh in favor of
   its admission under FRE 807(a). GEO is under a legal and contractual obligation to
   submit accurate invoices to the government pursuant to its contracts, see 48 C.F.R.
   32.006-1(b) (allowing the government to suspend payments to a contractor when “the
   contractor’s request for . . . payments is based on fraud”), and indeed, to do otherwise
   would expose it to liability under the False Claims Act, 31 U.S.C. § 3729 et seq. This
   kind of “business duty to provide accurate information” is a strong indicator of
   evidentiary reliability. United States v. Ary, 518 F.3d 775, 787 (10th Cir. 2008).
                                                34
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 40 of 53




   was executed, id., the change in the language of the PBNDS after 2011 made clear that

   GEO was not barred from paying more (as it already did in South Texas) where state law

   required it to do so. Even if GEO construed the 2008 PBNDS to command a $1/day rate

   before the 2011 PBNDS were published (which it did not; GEO was already paying more

   in the South Texas Detention Facility), the withdrawal of that command should have

   caused GEO to take steps to follow its legal compliance obligations under the contract by

   reevaluating its pay rate. Thus, GEO’s attempt to hide behind derivative sovereign

   immunity for Plaintiffs’ VWP claims fails.

          B.     ICE Has No Authority to Require a $1/day Pay Rate.

          Even assuming arguendo that GEO were correct that the 2008 PBNDS constituted

   a command from ICE that it pay VWP workers $1 per day, it still would not enjoy

   derivative sovereign immunity. Its defense would fail at the first prong of the Yearsley

   test, because the authority to set a specific rate of VWP wages was not “validly

   conferred” by the government. Yearsley v. W.A. Ross Const. Co., 309 U.S. 18, 20 (1940).

   This is true because ICE did not have – and has never had – the authority to set a specific

   rate of pay for detainee labor. Congress reserved that authority to itself and stopped

   exercising it more than 30 years before Plaintiffs’ claims accrued. If the PBNDS were in

   fact a command by ICE to pay a specific rate, that command would be ultra vires and

   without valid Constitutional authority.




                                                35
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 41 of 53




                 1.     Federal Appropriations Law Requires Congress to Specifically
                        Authorize Funds for a Given Purpose.

          The Appropriations Clause of the Constitution grants Congress the exclusive

   authority to make appropriations and bars the government from spending money except

   “in Consequence of Appropriations made by Law.” U.S. Const. art. I, § 9, cl. 7. The

   “fundamental and comprehensive purpose” of the Appropriations clause “[i]s to assure

   that public funds will be spent according to the letter of the difficult judgments reached

   by Congress as to the common good and not according to the individual favor of

   Government agents.” Office of Personnel Mgmt. v. Richmond, 496 U.S. 414, 427-28.

          In accordance with this purpose, “Congress’s control over federal expenditures is

   absolute.” U.S. Dep’t of Navy v. FLRA, 665 F.3d 1339, 1348 (D.C. Cir. 2012) (internal

   quotation marks omitted). “[A]ll uses of appropriated funds must be affirmatively

   approved by Congress,” and “the mere absence of a prohibition is not sufficient” to

   authorize a use of funds. FLRA, 665 F.3d at 1348. An “appropriation cannot be inferred

   or made by implication.” GAO, Principles of Federal Appropriations Law, 4th ed., 2016

   rev., ch. 2, § B.4.d, at 2-23, GAO-16-464SP (Washington, D.C.: Mar. 2016) (“GAO

   Redbook”) (citing 50 Comp. Gen 863 (1971)). 7




   7
          “In considering the effect of appropriations language both the Supreme Court and
   [other] court[s] have recognized that the General Accounting Office’s publication,
   Principles of Federal Appropriations Law . . . provides significant guidance.” Star–Glo
   Assocs., LP v. United States, 414 F.3d 1349, 1354 (Fed. Cir. 2005); see also Main Comm.
   Health Options v. United States, 140 S. Ct. 1308, 1320 (2020); Ramah Navajo Chapter v.
   Salazar, 644 F.3d 1054, 1064 n.5 (10th Cir. 2011).
                                                36
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 42 of 53




          Congress creates appropriations in a two-step process. First, it authorizes the

   Executive Branch, via statute, to undertake certain activities that may involve spending

   funds, sometimes referred to as “budget authority.” GAO Redbook, ch. 2 § A.1, at 2-1, 2.

   This authorization is typically durable and persists from year to year. See Ramah Navajo

   Chapter v. Salazar, 644 F.3d 1054, 1058-59 (10th Cir. 2011), aff’d 567 U.S. 182 (2012)

   (explaining permanence of Congressional authorization to fund “contract support costs”).

   Second, Congress appropriates funds to be used for that activity and directs their

   payment. See GAO Redbook, ch. 2, § B.4.d, at 2-24 (“[A] specific direction to pay and a

   designation of funds to be used [] must be present.”). This step, appropriation, is just as

   important as the authorization of the agency action; Executive Branch agencies cannot

   spend funds when they are not appropriated for that purpose by Congress. See California

   v. Trump, 963 F.3d 926 (9th Cir. 2020) (holding that Trump Administration could not

   spend funds appropriated to the Department of Defense on a wall along the U.S.-Mexico

   border because Congress had not appropriated them for that purpose). Unlike

   authorization, appropriations are not durable; funding appropriated by Congress must be

   used within the time period for which it was appropriated. GAO Redbook, ch 2, § B.5.c,

   at 2-29 (“[A]n appropriation ‘dies’ in a sense at the end of its period of obligational

   availability.”).

          What Congress can give, it can also take away. “Any exercise of a power granted

   by the Constitution to one of the other branches of Government is limited by a valid

   reservation of congressional control over funds in the Treasury.” Richmond, 496 U.S. at

   425. One way that Congress can exercise its power of the purse is by choosing not to act

                                                37
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 43 of 53




   – by not appropriating funds – and that choice is binding on the other branches of

   government. See Babbitt v. Oglala Sioux Tribal Public Safety Dep’t, 194 F.3d 1374,

   1380 (Fed. Cir. 1999) (“Although [a government entity] may have expected to receive

   full funding . . . based on past experiences, . . . subject-to-availability-of-appropriations

   language . . . prevents [the entity] from asserting that it was entitled to full funding as a

   matter of right.”); In re Aiken Cty., 725 F.3d 255, 259 (D.C. Cir. 2013) (Kavanaugh, J.)

   (“[I]f Congress appropriates no money for a statutorily mandated program, the Executive

   obviously cannot move forward.”).

                 2.      ICE Has No Authority to Set the VWP Rate.

          Although Congress authorized payments for work programs in immigration

   detention in 1950, it reserved to itself the right to set the amount of those payments. 8

   U.S.C. § 1555(d) provides that “[a]ppropriations now or hereafter provided for [ICE] 8

   shall be available for . . . payment of allowances . . . to aliens, while held in custody

   under the immigration laws, for work performed.” 8 U.S.C. § 1555(d). But Congress

   limited that authorization by providing that those payments would be made “at such rate

   as may be specified from time to time in the appropriation Act involved.” Id.; see

   Richmond, 496 U.S. at 425 (acts of “Government [are] limited by a valid reservation of

   congressional control over funds in the Treasury”). By conditioning the rate of pay for

   detainees on the amount set “in the appropriation Act involved,” and requiring that it be

   “specified from time to time,” Congress rendered that rate of pay contingent on the


   8
          The statute references ICE’s predecessor agency, Immigration and Naturalization
   Services.
                                                 38
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 44 of 53




   amount specified in each year’s appropriation – and withheld from ICE (then INS) the

   discretion to set that rate itself. See Ramah Navajo Chapter, 644 F.3d at 1060 (language

   stating that, “[s]ubject to the availability of appropriations, the Secretary shall make

   available” certain payments only required those payments if Congress appropriated funds

   for that purpose); cf. U.S. Const. art. II, § 3 (requiring the President to provide

   information on the state of the union “from time to time,” meaning annually).

          After 1979, Congress exercised its reserved authority by declining to appropriate

   funds for VWP workers. See Chen v. GEO Group, Inc., 287 F. Supp. 3d 1158, 1165-66

   (W.D. Wash. 2017) (“Congress has not specified any rate for detainee work since fiscal

   year 1979.”); Novoa v. GEO Group, Inc., No. 17 Civ. 2514, 2018 WL 3343494, at *4

   (C.D. Cal. June 21, 2018) (“8 U.S.C. § 1555(d) permits appropriations for the payment of

   allowances for work performed. Congress however, has not directly appropriated such

   funds since 1979.”). Once the 1979 appropriation expired at the end of that fiscal year, it

   ceased to exist. See GAO Redbook, ch 2, § B.5.c, at 2-29.

          But ICE continued to spend agency funds to reimburse contractors for detainee

   work programs for over 30 years, including during the period covered by Plaintiffs’

   claims here. Although the source of the funds ICE spent is unclear, they were not

   appropriated for work programs, and ICE was not free to spend them as it saw fit. 9 By



   9
           “Agencies may transfer funds only when expressly authorized by law.” See GAO
   Redbook, ch. 2, § B.7.a, at 2-38. No such express authorization exists here. Similarly,
   ICE also cannot reprogram funds into the VWP, as reprogramming of funds is only
   permissible if “the resulting obligations and expenditures are consistent with the purpose
   restrictions applicable to the appropriation.” Id. at 2-44.
                                                 39
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 45 of 53




   doing so, ICE went “beyond what [8 U.S.C. § 1555] permits.” California v. Trump, 379

   F. Supp. 3d 928, 943 (N.D. Cal. 2019). When Congress exercises its Constitutional

   power to cut off funding, the Executive Branch is not free to ignore it – “‘[n]o’ means

   no.” Trump, 963 F.3d at 949.

          A comparison of the language in the 2011 PBNDS with the last Congressional

   authorization of funds illustrates that the latter provides no support for the former. The

   1978 appropriations bill for fiscal year 1979 provides that allowances for work programs

   shall be “at a rate not in excess of $1 per day.” PL 95–431 (HR 12934), PL 95–431, Oct.

   10, 1978, 92 Stat 1021 (emphasis added). The 2011 PBNDS, in contrast, provides that

   the rate shall be “at least” $1 per day. Whatever authority ICE may claim for this

   provision, it cannot be the 1978 appropriations language – and no other source of valid

   authority from Congress has filled the gap.

          Because ICE lacked authority to set VWP rates, it could not “validly confer[]”

   authority to pay such allowances onto GEO. Yearsley, 309 U.S. at 20. In the absence of

   such validly conferred authority, GEO’s derivative sovereign immunity defense fails. 10

          C.     GEO’s Arguments Under the Government Contractor Defense Fail for
                 The Same Reasons As Its Derivative Sovereign Immunity Arguments.




   10
          GEO may cite Alvarado Guevara v. Imm. and Naturalization Serv., 902 F.2d 394,
   396 (5th Cir. 1990) for the proposition that the detainee allowance rate set in the 1978
   Appropriations Act confers authority on ICE to use appropriated funds to pay detainees
   $1 per day for their work. However, that case is not binding on this Court, and was
   wrongly decided. Although it reached the conclusion that the $1 per day rate set in 1978
   authorized VWP work in 1990, it only cited the language of 8 U.S.C. § 1555(d); it did not
   analyze it or the appropriations acts that followed. See id.
                                                 40
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 46 of 53




          GEO’s argument that it can also avoid liability under the government contractor

   defense is a condensed version of the argument it set forth in its opposition to Plaintiffs’

   Motion for Summary Judgment, and fails for the same reasons Plaintiffs identified in

   their reply to that brief. See ECF No. 286 at 104-106. The government contractor

   defense applies where it is impossible for a contractor to “comply with both its

   contractual obligation and the state-prescribed duty” it is alleged to have violated. Boyle

   v. United Techs. Corp., 487 U.S. 500, 509 (1988). Helfrich v. Blue Cross & Blue Shield

   Ass’n, 804 F.3d 1090 (10th Cir. 2015), on which GEO rests its argument, presented just

   such a situation: there, the state law under which the plaintiff had brought her case

   “outright forb[ade the defendant] from fulfilling its contractual obligation.” Id. at 1099.

          In contrast, as set forth above, nothing prevented GEO here from both fulfilling its

   contractual obligation to the federal government and following the law. ICE itself rejects

   GEO’s argument that the VWP claims arise from an obligation set forth in GEO’s

   contract with ICE. Add. Fact No. 1. GEO’s purported concern that a favorable result for

   Plaintiffs could lead VWP rates to vary all over the country ignores that VWP rates

   already do vary all over the country. Add. Fact No. 19; see also O'Melveny & Myers v.

   FDIC, 512 U.S. 79, 88 (1994) (calling an interest in uniformity “that most generic (and

   lightly invoked) of alleged federal interests”). And the potential for increased costs,

   standing alone, is not enough to confer immunity from state-law claims. See Boyle, 487

   U.S. at 507. Moreover, GEO’s argument elides the fact that where VWP wages are more

   than $1 per day, it is GEO, not ICE, that foots the bill. Add. Fact No. 20; see also Add.



                                                41
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 47 of 53




   Fact No. 19 (showing, at Reply Ex. 13, separate entries for “ICE Pay” ($1.00) and “GEO

   Pay” (up to $2.00) for each day of detainee pay).

          Finally, as with its argument on the derivative sovereign immunity defense, GEO

   neglects to mention that this Court has already considered whether GEO’s contract with

   ICE presents a “significant conflict” with the law on which Plaintiffs base their claims,

   and concluded that it does not. Menocal, 113 F. Supp. 3d at 1135. For the reasons stated

   above, GEO’s motion provides no basis to revisit this determination.

          D.     Overwhelming Evidence Supports Plaintiffs’ Contention that GEO’s
                 Threats of Solitary Confinement Were Intended to Compel Forced
                 Work.

          GEO, somewhat puzzlingly, also seeks summary judgment on Plaintiffs’ TVPA

   claims on the basis that Plaintiffs “have provided no evidence whatsoever” that they are

   able to meet the scienter requirement under the TVPA. GEO MSJ, ECF No. 284 at 21.

   This argument misconceives the standard on summary judgment; Plaintiffs do not bear

   the burden of production to prove their claims at this stage, and GEO’s motion can only

   succeed by showing that Plaintiffs cannot meet an element of their claims at trial.

   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). This argument appears suited to

   an opposition to a summary judgment motion on the scienter requirement, which

   Plaintiffs did not file. In any case, the record reveals an ample basis for a jury to

   conclude that GEO intended detainees to believe they could be placed in solitary

   confinement for refusing to clean.

          To find for the plaintiff in a TVPA claim, the factfinder must determine “that the

   employer intended to cause the victim to believe that she would suffer serious harm –

                                                 42
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 48 of 53




   from the vantage point of the victim – if she did not continue to work.” United States v.

   Dann, 652 F.3d 1160, 1170 (9th Cir. 2011). Evidence of intent can be inferred from the

   circumstances. Id. at 1171 (upholding jury’s verdict based on “reasonable inferences”

   drawn from the evidence); id. 1173 (when there were “two reasonable interpretations” of

   a single statement – one threatening and one non-threatening – a juror could reasonably

   conclude that the defendant intended the threatening one).

          Here, the record strongly supports the inference – which here must be drawn in

   favor of Plaintiffs, as the nonmoving party – that GEO intended its threats of solitary

   confinement to compel detainee labor. GEO guards threatened on numerous occasions to

   put detainees in solitary confinement for refusing to clean. For example, named Plaintiff

   Hugo Hernandez-Ceren described an incident where a GEO sergeant gathered detainees

   in his pod and told them “If you refuse to clean, you will be sent to the hole . . . And

   that’s not a place where you want to be at because it’s cold in there [and] you’re going to

   lose your privileges.” Plaintiffs’ Opp. Ex. 2 (Hernandez-Ceren Dep. 78:21-79:5).

   Similarly, named Plaintiff Grisel Xahuentitla testified that she witnessed multiple such

   threats, including one incident where a fellow detainee was too sick to clean and the

   guard pointed to the solitary confinement unit and told the sick detainee “that if she

   didn’t do the work, she was going to be sent to the hole.” Plaintiffs’ Reply Ex. 10, ECF

   No. 287-10 (Xahuentitla-Flores Dep. 73:19-74:9).

          Further, Class Member Plaintiff Alejandro Hernandez Torres was sent to the hole

   for refusing to clean. He testified that after he told a guard, “No, I’m not going to clean,”



                                                43
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 49 of 53




   the guard “turned [Mr. Torres] by [his] shoulder, put the handcuffs on [him] and took

   [him] to segregation.” Plaintiffs’ Opp. Ex. 3 (Hernandez-Torres Dep. 60:8-14).

          Indeed, Luis Pagan, himself a GEO guard, admitted that guards made such threats

   to enforce compliance with facility rules, including the HUSP. Plaintiffs’ Opp. Ex. 5

   (Pagan Dep. 122:3-125:4). Mr. Pagan testified that guards who sent detainees to the hole

   for refusing to clean “didn’t do anything wrong” and had acted “within their powers” as

   GEO guards. Id. This underscores the fact that the whole point of “disciplinary

   segregation” is the same as for all forms of discipline, which by definition is “the practice

   of training people to obey rules or a code of behavior, using punishment to correct

   disobedience.” 11 Intent is implicit in this definition.

          Disregarding this evidence, GEO misleadingly suggests that the only evidence of a

   threat comes from the testimony of Named Plaintiff Demetrio Valerga, then

   mischaracterizes the testimony as reflecting that the threats of segregation came from ICE

   and not GEO employees. In fact, Mr. Valerga testified that a GEO guard woke him up

   one morning with an order to clean, and when Mr. Valerga declined to do so, the guard

   “told me if I don’t clean, he’s going to take me to the hole.” GEO Ex. M, ECF No. 271-7

   (Valerga Dep. 137:12-14). When Mr. Valerga continued to resist, the guard involved

   ICE personnel. Id. at 138:2-139:19. 12 Although Mr. Valerga was not placed in the hole


   11
           Oxford University Press (2020 discipline in: Lexico.com) available at:
   https//www.lexico.com/definition/discipline (last accessed July 28, 2020).
   12
           To the extent ICE personnel stationed at Aurora also threatened detainees with
   solitary confinement for refusing to work, that does not affect the derivative sovereign
   immunity analysis. ICE officers onsite at Aurora were not authorized to condone acts
   that deviate from the requirements of the ICE-GEO contract, as GEO’s forced-cleaning
                                                  44
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 50 of 53




   for refusing to clean that day, the undisputed evidence in the record shows that many of

   his fellow detainees were. Add. Fact No. 13. 13 A jury can infer GEO’s knowledge from

   these facts.

   V.   CONCLUSION

          GEO’s motion for summary judgment founders on the law of derivative sovereign

   immunity, the facts of this case, and the summary judgment standard. GEO cannot meet

   any element of the derivative sovereign immunity or government contractor defenses, and

   its motion should accordingly be denied.


    Dated: New York, NY                            Respectfully submitted,
           July 31, 2020
                                                   By: /s/ Michael J. Scimone
                                                   Michael J. Scimone
                                                   OUTTEN & GOLDEN LLP
                                                   685 Third Avenue, 25th Floor
                                                   New York, NY 10017
                                                   Telephone: (212) 245-1000


   regime does. See Plaintiffs’ Ex. A, ECF No. 261-2 (A. Martin Dep. 198:22-199:10);
   Reply Ex. 6, ECF No. 287-6 (A. Martin Dep. 81:22-82:13); GEO’s Second Notice of
   Supplemental Authority Ex. B, ECF No. 297-2 at 3-4 (Contracting Officer’s
   Representative (“COR”) Appointment Letter) (listing functions and actions the COR
   “shall not” undertake, including “direct the contractor . . . to operate in conflict with the
   contract terms and conditions,” “[c]hange or modify any of the terms and conditions . . .
   of a contract,” or “specify[] how the Contractor will accomplish performance”).
   13
          GEO appears to suggest that this one instance, where threats of solitary
   confinement were unsuccessful in compelling detainee labor, proves conclusively that
   such threats did not constitute serious harm. That argument is based on a
   misunderstanding of the TVPA, which “will not look at how each Plaintiff perceived the
   Defendants’ actions or whether he or she subjectively felt compelled to work.”
   Paguirigan v. Prompt Nursing Employment Agency LLC, No. 17 Civ. 1302, 2019 WL
   4647648, at *16 (E.D.N.Y. Sept. 24, 2019) (quoting Tanedo v. E. Baton Rouge Par. Sch.
   Bd., 2011 WL 7095434, at *8 (C.D. Cal. Dec. 12, 2011)). Rather, “the inquiry will look
   at the Defendants’ actions and assess how a reasonable person from the Plaintiffs’
   background would respond to those actions.” Id.
                                                45
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 51 of 53




                                         Facsimile: (646) 509-2060
                                         E-Mail: mscimone@outtengolden.com

                                         Rachel Dempsey
                                         Adam Koshkin
                                         OUTTEN & GOLDEN LLP
                                         One California Street, 12th Floor
                                         San Francisco, CA 94111
                                         Telephone: (415) 638-8800
                                         Facsimile: (415) 638-8810
                                         E-Mail: rdempsey@outtengolden.com
                                         E-Mail: akoshkin@outtengolden.com

                                         Alexander Hood
                                         David Seligman
                                         Juno Turner
                                         TOWARDS JUSTICE
                                         1410 High St., Suite 300
                                         Denver, CO 80218
                                         (720) 441-2236
                                         alex@towardsjustice.org
                                         david@towardsjustice.org
                                         juno@towardsjustice.org

                                         R. Andrew Free
                                         LAW OFFICE OF R. ANDREW FREE
                                         P.O. Box 90568
                                         Nashville, TN 37209
                                         T: (844) 321-3221
                                         Andrew@ImmigrantCivilRights.com

                                         Brandt Milstein
                                         MILSTEIN LAW OFFICE
                                         1123 Spruce Street
                                         Boulder, CO 80302
                                         (303) 440-8780
                                         brandt@milsteinlawoffice.com

                                         Andrew Turner
                                         THE KELMAN BUESCHER FIRM,
                                         P.C.
                                         600 Grant St., Suite 825
                                         Denver, CO 80203

                                       46
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 52 of 53




                                         (303) 333-7751
                                         aturner@laborlawdenver.com

                                         Hans Meyer
                                         MEYER LAW OFFICE, P.C.
                                         P.O. Box 40394
                                         Denver, CO 80204
                                         (303) 831-0817
                                         hans@themeyerlawoffice.com

                                         Class Counsel




                                       47
Case 1:14-cv-02887-JLK-MEH Document 298 Filed 07/31/20 USDC Colorado Page 53 of 53




                                CERTIFICATE OF SERVICE

          I hereby certify that on July 31, 2020, a copy of the foregoing document was filed

   electronically. Service of this filing will be made on all ECF-registered counsel by

   operation of the court’s electronic filing system. Parties may access this filing through

   the Court’s system.


                                             /s/ Michael J. Scimone
                                             Michael J. Scimone
                                             OUTTEN & GOLDEN LLP
                                             685 Third Avenue, 25th Floor
                                             New York, New York 10017
                                             Telephone: (212) 245-1000
                                             E-Mail: mscimone@outtengolden.com




                                               48
